DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 21, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 16-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 16-21, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Howcroft (US 2008/0148322), Hayashi et al. (US 2012/0204215), and Gerba et al. (US 2011/0093897).

Regarding claim 1, Howcroft teaches a display device comprising:
communication circuitry ([0017], “In a particular embodiment, the channel content guide server 106 can receive data from the channel content server 104 that identifies scheduled multimedia programs and scheduling information and can store the received data as electronic program guide (EPG) data.);
a display ([0022], “The STB 120 can be coupled to an external display device, such as a television monitor 122.” Fig. 1); and
a processor electrically connected with the communication circuitry and the display ([0057], 0062], Figs. 1-2, 7), wherein the processor is configured to:
receive first information for a plurality of broadcast programs through the communication circuitry ([0017], “In a particular embodiment, the channel content guide server 106 can receive data from the channel 
based on the first information, generate an electronic program guide including a list of channels in which the plurality of broadcast programs are received and time information of the plurality of broadcast programs ([0045], [0046], “the first program schedule 504 can be an electronic program guide (EPG) displaying EPG data for current and future scheduled multimedia programs.” Fig. 5);
display the electronic program guide on the display ([0045], [0046], “the first program schedule 504 can be an electronic program guide (EPG) displaying EPG data for current and future scheduled multimedia programs.” Fig. 5);


Howcroft does not expressly teach that the second information is regarding an update of video on demand (VOD) content. Howcroft also does not expressly teach 
Hayashi provides a teaching for information regarding an update of video on demand (VOD) content ([0042], “When the available VOD content list is updated, e.g., due to addition or removal of on-demand content, either the updated VOD content list is broadcast to the STB devices or update information is broadcast to the STB devices so that the STB devices can update the old available VOD content list.” [0066]-[0067]).
In view of Hayashi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howcroft such that the second information is regarding an update of video on demand (VOD) content. The modification would enable a combined system to notify users about updates to VOD content, thereby improving convenience and facilitating content selection for users.
The combination teaches the limitations specified above; however, the combination does not expressly teach displaying a graphic user interface (GUI) representing the update of the VOD content with the electronic program guide, and when receiving a user input for scrolling the electronic program guide, scroll the list of channels included in the electronic program guide, wherein, while the list of channels is scrolled, the displaying of the GUI is maintained and not scrolled.
Gerba teaches:

displaying a graphic user interface (GUI) representing the content with the electronic program guide ([0064], “According to one aspect of the present invention, one row in grid 300 is occupied by advertising data instead of scheduling data described above, as shown in FIG. 9. In one embodiment of the present invention, the advertising data takes up row 312 of grid 300.”); and
when receiving a user input for scrolling the electronic program guide, scroll the list of channels included in the electronic program guide, wherein, while the list of channels is scrolled, the displaying of the GUI is maintained and not scrolled ([0067], ‘The IPG data, including scheduling and advertising data, presented in grid 300 may be scrolled up, down, left or right in response to the viewer pressing directional buttons on the remote control. For example, when the 
In view of Gerba’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include displaying a graphic user interface (GUI) representing the update of the VOD content with the electronic program guide, and when receiving a user input for scrolling the electronic program guide, scroll the list of channels included in the electronic program guide, wherein, while the list of channels is scrolled, the displaying of the GUI is maintained and not scrolled. The modification would serve to increase the likelihood of receiving user attention to the GUI, while avoiding being obtrusive or annoying to the user. See Gerba, [0013].

With regard to claim 10, the grounds of rejection presented with respect to claim 1 are similarly applied to claim 10.

Regarding claims 16 and 23, the combination further teaches wherein the processor is configured to receive, when receiving a user input selecting the GUI, the VOD content using the communication circuitry and display the received VOD content 

Regarding claims 17 and 24, the combination further teaches wherein the processor is configured to:
identify, among the plurality of broadcast programs, a broadcast program associated with the VOD content (Howcroft: [0017], “In a particular embodiment, the channel content guide server 106 can receive data from the channel content server 104 that identifies scheduled multimedia programs and scheduling 
while displaying the electronic program guide, display the GUI at a location corresponding to the identified broadcast program (Howcroft: [0042], “Moving to block 402, video-on-demand (VOD) availability data is received from a VOD server, the VOD availability data identifying a second plurality of multimedia programs that are accessible as VOD content.” [0047], “The second program schedule 508 can display an indication 512 for each multimedia program that is available from a VOD content provider.” Figs. 4-5).

Regarding claims 18 and 25, the combination further teaches wherein the processor is configured to display the GUI at an area adjacent to a location corresponding to the identified broadcast program (Howcroft: [0042], “Moving to block 402, video-on-demand (VOD) availability data is received from a VOD server, the VOD availability data identifying a second plurality of multimedia programs that are accessible as VOD content.” [0047], “The second program schedule 508 can display an indication 512 for each multimedia program that is available from a VOD content provider.” Figs. 4-5; Gerba: [0044]).

a cursor displayed to correspond to one piece of the information of the plurality of programs (Howcroft: [0059]; Gerba: [0018]);
wherein the processor is configured to:
when receiving a user input moving the cursor, identify a position of the cursor corresponding to the user input ((Howcroft: [0059]; Gerba: [0018], “the highlight cell may be a movable cursor or similar graphical user interface mechanism in which the program guide moves when the cursor reaches an extremity of the guide, such as the top or bottom thereof, to reveal more cells not previously visible on the display device. These new program choices may enter the screen one cell at a time or one page at a time; in either instance, the movement is generally referred to herein as scrolling.”);
identify, among the plurality of broadcast programs, a broadcast program corresponding to the position of the cursor (Gerba: [0018], [0024], “A stationary highlight cell may be positioned over a portion of the column or row of program cells, wherein scrolling of the column or row causes one of the cells to enter the highlight cell, the stationary highlight cell being operative to allow user selection of a program cell entered in the highlight cell.”); and


Regarding claims 20 and 27, the combination further teaches wherein the electronic program guide includes:
a cursor displayed to correspond to one piece of the information of the plurality of programs (Howcroft: [0059]; Gerba: [0018]);
wherein the processor is configured to:
when receiving a user input moving the cursor, identify a position of the cursor corresponding to the user input ((Howcroft: [0059]; Gerba: [0018], “the highlight cell may be a movable cursor or similar graphical user interface mechanism in which the program guide moves when the cursor reaches an extremity of the guide, such as the top or bottom thereof, to reveal more cells not previously visible on the display device. These new program choices may enter the screen one cell at a time or one page at a time; in either instance, the movement is generally referred to herein as scrolling.”);

display the GUI associated with the identified at least one broadcast program (Howcroft: [0042], “Moving to block 402, video-on-demand (VOD) availability data is received from a VOD server, the VOD availability data identifying a second plurality of multimedia programs that are accessible as VOD content.” [0047], “The second program schedule 508 can display an indication 512 for each multimedia program that is available from a VOD content provider.” Figs. 4-5; Gerba: [0013], [0044], “In one aspect of the present invention, the advertising data is related to a time slot in which the advertising data is displayed. In another aspect of the present invention, the advertising data may also be related to substantially adjacent channels displayed on the screen.”).

Regarding claims 21 and 28, the combination further teaches wherein the processor is configured to display the GUI through an indicator, when the broadcast .

Claims 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Howcroft, Hayashi, Gerba, and Westberg et al. (US 2006/0174270).

Regarding claims 22 and 29, the combination teaches the limitations specified above; however, the combination does not expressly teach that the indicator is an object to obtain an input to display an electronic program guide corresponding to time information corresponding to the information of the at least one updated program.
Westberg provides a teaching wherein an indicator is an object to obtain an input to display an electronic program guide corresponding to time information corresponding to information of at least one updated program ([0108], “Program guide screen 181 contains…an alert button 183,….” [0112], “The alert may notify the user when information is available for an approximated program listing.” [0113], “FIGS. 15 and 16 show illustrative program guide screens that may be displayed by the interactive television program guide applications in response to an alert. FIG. 15, shows a screen 
In view of Westberg’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the indicator is an object to obtain an input to display an electronic program guide corresponding to time information corresponding to the information of the at least one updated program. The modification would serve to allow users to easily access and view time information for updated programming content.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Natarajan et al. (US 2016/0057483) discloses notifying a user about the availability of a video on demand version of content ([0058], “As shown in FIGS. 7B-7E, DVR controller 120 may cause STB 110 to present various messages within VOD message window 740 based on one or more determinations made in processes 500 and/or 600. In the example shown in FIG. 7B, if DVR controller 120 determines that selected digital contents (e.g., selected via for recording by EPG interface 710 and DVR menu 730) is also available via VOD (block 530--Yes), DVR controller 120 may cause 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426